DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Response to Amendment
Amendment received on 06/21/2022 is acknowledged and entered. Claims 50, 54, 57, 61-63, 68-69 and 71-74 have been canceled. Claims 41, 52 and 70 have been amended. New claims 75-86 have been added. Claims 41, 43-45, 47-48, 52, 70 and 75-86 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43-45, 47-48, 52, 70, 75 and 77-86 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer (US 2012/0271758 A1) in view of Stefik et al. (US 2012/0095790 A1), further in view of Nagda et al. (US 6,862,524 B1) and further in view of Bogaard et al. (US 2012/0130891 A1).

Claim 41.    Jammer discloses a method for charging electric vehicles, the method comprising:
	receiving signals from the electric vehicles over a communication network that are indicative of locations of the electric vehicles [0263]; [0265]; [0270]; [0271]; [0337]; [0366]; [0378]-[0382]; [0476]; and charge levels of the electric vehicles; (battery status) [0332]; [0333]; [0337]; [0449]; (Control system output unit 113 includes, a monitor, a screen, a Cathode Ray Tube (CRT) display unit, a Liquid Crystal Display (LCD) display unit, a plasma display unit, or other suitable output devices. Fig. 1; “110”; “113”); [0038]; [0040]; [0057]; [0059]; [0111]; [0128]-[0132]; [0136]; [0213]; [0307]; [0332]; [0333]. 	Further, Jammer discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233] 
	storing in non-transitory computer memory the locations of the electric vehicles
and the charge levels of the electric vehicles; [0263]; [0265]; [0270]; [0271]; [0332]; [0333]; [0337]; [0366]; [0378]-[0382]; [0476]; [0449]; [0136]; 
identifying given electric vehicles that are to be charged, based on (i) the locations of the electric vehicles, (ii) the charge levels of the electric vehicles, Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0200]; [0203]; [0218]; [0263]; [0265]; [0297]; (at least one person who is a service provider) [0308]; [0332]; [0333]; [0233] (Each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120), and (iii) when the given electric vehicles are parked. (constantly monitoring a location of the vehicle in real-time) [0374]; [0379] – [0386] 
	transmitting signals to a communication device of an individual over the
communication network to display a request for the individual; [0200]; [0218]; [0263]; [0265]; [02971]; [0308]; [0332]; [0333]; [0233]
retrieve the given electric vehicles at the locations of the given electric vehicles; (instructing the user to go/drive to the position) [0441]; [0469]; [0483]; [0484] (sending a breakdown vehicle 130 Fig 1 [0246]; [0255]; Individual 104 to the vehicle); Individual 104 Fig. 2A
transport the given electric vehicles to at least one charging unit remote from the locations of the given electric vehicles; [0469]; [0472]; [0421]; [0483]-[0485] (sending a breakdown vehicle BDV 130 to tow or transport the vehicle to a charging location) [0447] Individual 104 Fig. 2A (tow at least one electric vehicle 120 using a tow line and connection module 139 Fig. 1 [0255]); 
	charge the given electric vehicles with the at least one charging unit; and 	updating the non-transitory computer memory with the updated charge levels of
the given electric vehicles. [0484]; [0485]; [0473] Individual 104 controls the charging unit; 	

    PNG
    media_image1.png
    310
    819
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    829
    media_image2.png
    Greyscale

	Jammer does not specifically teach: identify vehicles that were left by users -parked vehicles, and transport the given electric vehicles to and release the given electric vehicles at spots remote from the users and from the at least one charging unit after the given ones of the electric vehicles are charged with the at least one charging unit. Jammer also does not specifically teach that said vehicles are “rentable” or rented vehicles.
	Stefik et al. (Stefik) discloses processing the information regarding the electric vehicles with at least one processor to identify vehicles that were left by users, (valet parking); [0043]; [0047]; [0050]; [0107], retrieving by an individual (a parking valet) the vehicles that were left by users at the locations of the vehicles (from a first/drop-off location);  transporting by the individual the vehicle to another parking location, and then returning the vehicle back to the first or convenient (remote) location. Abstract; (a valet is responsible for retrieving a car from a parking space upon the customer’s return) [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Stefik, for the benefit of providing convenience to the customers having rented cars, by providing flexible types of valet parking, as specifically stated in Stefik [0013].
	While Stefik discloses displaying a request for indications of the locations of the given electric vehicles, and communicating vehicle-related information to the communication device of the individual [0151], Jammer does not explicitly teach displaying said request for indications on the communication device of the individual, which is disclosed in Nagda et al. (Nagda) (upon receiving the vehicle positions from the mobile units, the ground station combines the stored data with the received information, displays the present vehicle positions on a digital map, and providing the map to an emergency response team having a mobile device that is capable of displaying a map) C. 1, L. 45-48; C. 15, L. 63-67. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Nagda, for the benefit of combining vehicle-related information with real-time traffic information, thereby minimizing travel time or providing certain information regarding a current or intended route, as specifically stated in Nagda. C. 2, L. 31-44
Further, Bogaard et al. (Bogaard) discloses that a parking supplier 40 may offers a variety of ancillary, parking related services, including electric vehicle charging services, valet parking services, vehicle cleaning and maintenance services, and the like; said services are offered in conjunction with a parking session. [0051]; [0053]; [0068] Bogaard further teaches: identifying given electric vehicles that are to be charged, based on (i) the locations of the electric vehicles, (ii) the charge levels of the electric vehicles, and (iii) when the given electric vehicles are parked. [0020]; [0025]; [0034]; [0038]; [0054]-[0056]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Bogaard, for the benefit of providing convenience to the customers, thereby retaining the customers.

	Claim 43. The computer-implemented method of claim 41, further comprising displaying indications of the locations of the given electric vehicles and indications of the charge levels of the given electric vehicles on the communication device of the individual. Jammer; [0111]; [0128]; [0136]; [0213]; [0366]; [0378]-[0382]; [0476]; [0332]; [0333]; [0337]; [0449]; (Control system output unit 113 includes, for example, a monitor, a screen, a Cathode Ray Tube (CRT) display unit, a Liquid Crystal Display (LCD) display unit, a plasma display unit, or other suitable output devices. Fig. 1; “110”; “113”); [0038]; [0040]; [0057]; [0059]; [0307]; [0332]; [0333]. Further, Jammer discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233], thereby suggesting that said information communicated from the control system and displayed on the mobile device of the service provider (the individual) includes said charge levels of the given ones of the electric vehicles. Further, Jammer discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Further, Nagda discloses: upon receiving the vehicle positions from the mobile units, the ground station combines the stored data with the received information, displays the present vehicle positions on a digital map, and providing the map to an emergency response team having a mobile device that is capable of displaying a map. C. 1, L. 45-48; C. 15, L. 63-67.  Same rationale to combine as in claim 41.

	Claim 44. The computer-implemented method of claim 41, further comprising comparing the charge levels of the parked electric vehicles to a threshold to determine that the given electric vehicles are to be charged. Jammer; [0334]; Stefik discloses the unoccupied parked electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

	Claim 45. The computer-implemented method of claim 41, further comprising
determining a route to be taken to retrieve the given electric vehicles at the locations of the given electric vehicles. Jammer; [0370]; [0371]; [0256]; [0421]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.
	Claim 47. The computer-implemented method of claim 41, wherein the request is for the individual to transport the given electric vehicles to the at least one charging unit remote from the locations of the given electric vehicles by using at least one other vehicle to move the given electric vehicles to the at least one charging unit. Jammer; [0469]; [0472]; [0473]; [0421]; [0447]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

	Claim 48. The computer-implemented method of claim 47, wherein the request is for the individual to transport the given electric vehicles to the at least one charging unit remote from the locations of the given electric vehicles by placing the given electric vehicles in the at least one other vehicle. Jammer; [0257]; [0255]; [0421]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 41.

	Claim 52.  Bogaard teaches wherein the request is for the individual to retrieve the given electric vehicles at the locations of the given electric vehicles by using codes that permit access to the given electric vehicles for charging the given electric vehicles. [0073]. The motivation to combine would be to insure, that the customer has sufficient funds to pay for charging, as specifically stated in Bogaard. [0072]

	Claims 70 and 77. Jammer discloses non-transitory computer-readable storage medium comprising instructions which, when executed by at least one processor of a computing apparatus, cause the computing apparatus to carry out a method for charging electric vehicles, the method comprising:
	receiving signals from the electric vehicles over a communication network that are indicative of locations of the electric vehicles [0263]; [0265]; [0270]; [0271]; [0337]; [0366]; [0378]-[0382]; [0476]; and charge levels of the electric vehicles; (battery status) [0332]; [0333]; [0337]; [0449]; (Control system output unit 113 includes, a monitor, a screen, a Cathode Ray Tube (CRT) display unit, a Liquid Crystal Display (LCD) display unit, a plasma display unit, or other suitable output devices. Fig. 1; “110”; “113”); [0038]; [0040]; [0057]; [0059]; [0111]; [0128]-[0132]; [0136]; [0213]; [0307]; [0332]; [0333]. 	Further, Jammer discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233] 
	storing in memory the locations of the electric vehicles and the charge levels of
the electric vehicles; [0263]; [0265]; [0270]; [0271]; [0332]; [0333]; [0337]; [0366]; [0378]-[0382]; [0476]; [0449]; [0136]
identifying given electric vehicles that are to be charged, based on (i) the locations of the electric vehicles, (ii) the charge levels of the electric vehicles, [0006]; [0011]; [0015]; [0057]; [0107]; [0200]; [0203]; [0218]; [0263]; [0265]; [0297]; (at least one person who is a service provider) [0308]; [0332]; [0333]; [0233] (Each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120), and (iii) when the given electric vehicles are parked. (constantly monitoring a location of the vehicle in real-time) [0374]; [0379] – [0386] 
	transmitting signals to a communication device of an individual over the
communication network to display vehicle related information to the individual [0200]; [0218]; [0263]; [0265]; [02971]; [0308]; [0332]; [0333]; [0233], to:
move, relative to one another, the given electric vehicles and at least one charging unit remote from the locations of the given electric vehicles such that the given electric vehicles become chargeable with the at least one charging unit; (instructing the user to go/drive to the position) [0441]; [0469]; [0483]; [0484] (sending a breakdown vehicle 130) Fig 1 [0246]; [0255]; (Individual 104 to the vehicle); Individual 104 Fig. 2A; (transporting the given electric vehicles to at least one charging unit remote from the locations of the given electric vehicles) [0469]; [0472]; [0421]; [0483]-[0485] (sending a breakdown vehicle BDV 130 to tow or transport the vehicle to a charging location) [0447] Individual 104 Fig. 2A (tow at least one electric vehicle 120 using a tow line and connection module 139 Fig. 1 [0255])
	charge the given electric vehicles with the at least one charging unit; receiving signals from the given ones of the electric vehicles over the communication network after the given electric vehicles are charged with the at least one charging unit and released by the individual that are indicative of updated charge levels of the given electric vehicles; and updating the non-transitory computer memory with the updated charge levels of the given electric vehicles after the given electric vehicles are charged with the at least one charging unit. [0484]; [0485]; [0473] Individual 104 controls the charging unit.
 	Jammer does not specifically teach identifying vehicles that were left by users, and release the given electric vehicles at spots remote from the users after the given electric vehicles are charged with the at least one charging unit. 
	Stefik discloses processing the information regarding the electric vehicles with at least one processor to identify vehicles that were left by users, (valet parking); [0043]; [0047]; [0050]; [0107], retrieving by an individual (a parking valet) the vehicles that were left by users at the locations of the vehicles (from a first/drop-off location);  transporting by the individual the vehicle to another parking location, and then returning the vehicle back to the first or convenient (remote) location. Abstract; (a valet is responsible for retrieving a car from a parking space upon the customer’s return) [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Stefik, for the benefit of providing convenience to the customers having rented cars, by providing flexible types of valet parking, as specifically stated in Stefik [0013].
	While Stefik discloses displaying a request for indications of the locations of the given ones of the electric vehicles, and communicating vehicle-related information to the communication device of the individual [0151], Jammer does not explicitly teach displaying said request for indications on the communication device of the individual, which is disclosed in Nagda (upon receiving the vehicle positions from the mobile units, the ground station combines the stored data with the received information, displays the present vehicle positions on a digital map, and providing the map to an emergency response team having a mobile device that is capable of displaying a map) C. 1, L. 45-48; C. 15, L. 63-67. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Nagda, for the benefit of combining vehicle-related information with real-time traffic information, thereby minimizing travel time or providing certain information regarding a current or intended route, as specifically stated in Nagda. C. 2, L. 31-44
Further, Bogaard discloses that a parking supplier 40 may offers a variety of ancillary, parking related services, including electric vehicle charging services, valet parking services, vehicle cleaning and maintenance services, and the like; said services are offered in conjunction with a parking session. [0051]; [0053]; [0068] Bogaard further teaches: identifying given electric vehicles that are to be charged, based on (i) the locations of the electric vehicles, (ii) the charge levels of the electric vehicles, and (iii) when the given electric vehicles are parked. [0020]; [0025]; [0034]; [0038]; [0054]-[0056]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Bogaard, for the benefit of providing convenience to the customers, thereby retaining the customers.

Claim 75. Bogaard discloses, wherein the identifying the given electric vehicles comprises: identifying given electric vehicles based on (i) the locations of the given electric vehicles, (ii) the charge levels of the electric vehicles, (iii) when the given electric vehicles are parked, and (iv) periods of time that the given electric vehicles are expected to remain parked. [0020]; [0025]; [0034]; [0038]; [0054]-[0056]; [0061]; [0063]; [0074]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Bogaard, for the benefit of providing convenience to the customers, thereby retaining the customers.

	Claim 78. The method of claim 77, wherein the request for the individual to move, relative to one another, the given electric vehicles and the at least one charge source requests the individual to: 
retrieving the given electric vehicles at the locations of the given electric vehicles; Jammer; [0441]; [0469], and
transporting the given electric vehicles to the at least one charge unit remote from the locations of the given electric vehicles. Jammer; [0469]; [0472]; [0421]; [0447].

Claim 79. The method of claim 78, wherein the request for the individual to transport the given electric vehicles to the at least one charge source remote from the locations of the given electric vehicles requests the individual to place the given electric vehicles in at least one other vehicle. Jammer; [0257]; [0255]; [0421]. Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 77.

	Claim 80.  The method of claim 77, wherein the request for the individual to move, relative to one another, the given electric vehicles and the at least one charge source requests the individual to transporting the at least one charge source to the given electric vehicles. Jammer; [0469]; [0472]; [0421]; [0447]. Further, Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 77.

	Claim 81. The computer-implemented method of claim 80, wherein the at least one charge source is portable. Jammer; [0469]; [0472]; [0421]; [0447]. Same rationale to combine as applied to claim 77.

	Claim 82.  The method of claim 77, wherein the request for the individual to move, relative to one another, the given electric vehicles and the at least one charge  source requests the individual to use the at least one other vehicle to transport (by a service provider) a first one of (i) the at least one charge source and (ii) the given electric vehicles to a second one of (i) the at least one charge source and (ii) the given electric vehicles that is distant from the first one of (i) the at least one charge source and (ii) the given electric vehicles. Jammer; [0257]; [0255]; [0421]; [0469]; [0472]; [0473]; [0421]; [0447]. Further, Stefik discloses the unoccupied electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as applied to claim 77.

	Claim 83. The method of claim 77, wherein the spots are remote from the at least one charging unit. (returning the vehicle back to the first or convenient (remote location) Stefic; Abstract; (a valet is responsible for retrieving a car from a parking space upon the customer’s return) [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine the references as in claim 77.

	Claim 84.  The method of claim 77, further comprising viewing indications of the locations of the given electric vehicles Jammer; (receiving signals from the electric vehicles over a communication network that are indicative of locations of the electric vehicles [0263]; [0265]; [0270]; [0271]; [0337]; [0378] - [0382]; [0476]; and indication of the charge levels of the given electric vehicles. Jammer; [0332]; [0333]; [0449]. [Also, [0111]; [0128]; [0136]; [0213] (Control system output unit 113 includes, for example, a monitor, a screen, a Cathode Ray Tube (CRT) display unit, a Liquid Crystal Display (LCD) display unit, a plasma display unit, or other suitable output devices. Fig. 1; “110”; “113”); [0038]; [0040]; [0057]; [0059]; [0307].  Jammer further discloses that each service provider has a mobile device 170 (Fig. 1) for communications with the control center and/or a user 102 of electric vehicle 120, [0233], thereby suggesting that said information communicated from the control system and displayed on the mobile device of the service provider (the individual) includes said charge levels of said electric vehicles. Further, Stefik discloses the unoccupied parked electric vehicles. Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0203]. Same rationale to combine as in claim 77.

	Claim 85.  Bogaard teaches wherein the request for the individual to move, relative to one another, the given electric vehicles and the at least one charge source requests the individual to use codes that permit access to the given electric vehicles for charging the given electric vehicles. [0073]. The motivation to combine would be to insure, that the customer has sufficient funds to pay for charging, as specifically stated in Bogaard. [0072]

Claim 86. Bogaard discloses, wherein the identifying the given electric vehicles comprises: identifying given electric vehicles based on (i) the locations of the given electric vehicles, (ii) the charge levels of the electric vehicles, (iii) when the given electric vehicles are parked, and (iv) periods of time that the given electric vehicles are expected to remain parked. [0020]; [0025]; [0034]; [0038]; [0054]-[0056]; [0061]; [0063]; [0074]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Bogaard, for the benefit of providing convenience to the customers, thereby retaining the customers.

	Claims 52 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Stefik, further in view of Nagda, further in view of Bogaard and further in view of Chen et al. (US 2007/0129974 A1).

	Claims 52 and 85.  Chen et al. (Chen), discloses wherein the request is for the individual to retrieve the given electric vehicles at the locations of the given electric vehicles by using codes that permit access to the given electric vehicles for charging the given electric vehicles (ID codes), Abstract; [0007]; [0015]; [0019]. (The Examiner notes that the Specification does not disclose that the codes are used for charging the given ones of the electric vehicles)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claims 52 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Stefik, further in view of Nagda, further in view of Bogaard and further in view of Penilla et al. (US 9,697,503 B1).

	Claims 52 and 85.  Penilla et al. (Penilla) discloses, wherein the request is for the individual to retrieve the given electric vehicles at the locations of the given electric vehicles by using codes that permit access to the given electric vehicles for charging the given electric vehicles (C. 34; L. 41-44). (The Examiner notes that the Specification does not disclose that the codes are used for charging the given ones of the electric vehicles)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Penilla, for the benefit of remotely alter the parameters of an electronic key, such as once a user has paid for the service, the user remotely deactivates that electronic key leaving the vehicle in a locked position for the vehicle operator to recover, as specifically stated in Penilla (C. 34; L. 44-55)

	Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Stefik, further in view of Nagda, further in view of Bogaard and further in view of Harris et al. (US 2013/0024202 A1).
	Claim 76. Jammer does not specifically teach determining the periods of time that the given electric vehicles are expected to remain parked based on patterns of usage of the parked electric vehicles, which is disclosed in Harris et al. (Harris) [0001].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jammer to include the recited limitations, as disclosed in Harris, because it would advantageously allow to predict a future location of the vehicle as well as to mitigate parking fraud, as specifically stated in Harris. [0007]-[0009].
	
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fail to disclose receiving signals from parked electric vehicles; identifying given electric vehicles among the parked electric vehicles that were left by the users and are to be charged; and releasing the given electric vehicles at spots remote from the users. Applicant further argues that Jammer’s system receives signals from the vehicles that are in transit, and not from the parked vehicles.
	The Examiner respectfully disagrees, and notes that Jammer discloses said receiving signals from break down vehicles feature at [0263]; [0265]; [0270]; [0271]; [0337]; [0366]; [0378]-[0382]; [0476], and said identifying given electric vehicles that are to be charged feature at Abstract; [0006]; [0011]; [0015]; [0057]; [0107]; [0200]; [0203]; [0218]; [0263]; [0265]; [0297]. The Examiner notes, whether the breakdown vehicles are parked or not - it cannot affect the operation of the Jammer’s system. Further, Stefik discloses said parked or left by the users vehicles limitation at [0043]; [0047]; [0050]; [0107], and further discloses said at spots remote form the users feature (retrieving by an individual (a parking valet) the vehicles that were left by users at the locations of the vehicles (from a first/drop-off location);  transporting by the individual the vehicle to another parking location, and then returning the vehicle back to the first or convenient (remote) location) at [0006]; [0011]; [0015]; [0057]; [0107]; [0203].

 	In response to applicant's argument that there is no suggestion to combine Jammer and Stefik, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the motivation to combine would be the benefit of providing convenience to the customers having rented cars, by providing flexible types of valet parking, as specifically stated in Stefik [0013].

Applicant further argues that the modification of Jammer would impermissibly change Jammer’s principle of operation and would make it unsatisfactory for its intended purpose. 
The Examiner respectfully disagrees and points out that Applicant appears to speculate what could and what could not happen with Jammer’s system with only conclusory statements provided in support. Jammer discloses that, upon receiving location and distress signals from the breakdown vehicle, the central server dispatches a master vehicle to the location to charge said vehicle, or to transport/tow said vehicles to a remote charging location. Thus, whether the breakdown vehicles are parked or not - it cannot affect the operation of the Jammer’s system, and Stefik’s disclosure would not render Jammer’s operation unsatisfactory for its intended purpose.  

Remaining applicant’s arguments essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.















Conclusion
The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/12/2022